                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JEFF OLBERG, an individual, et al.,                 CASE NO. C18-0573-JCC
10                           Plaintiffs,                  MINUTE ORDER
11                v.

12    ALLSTATE INSURANCE COMPANY, an
      Illinois Corporation, et al.,
13
                             Defendants.
14

15

16           The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18           This matter comes before the Court on the parties’ stipulated motion for an extension of

19   time for Defendant CCC Information Services Inc. to file a responsive pleading to Plaintiffs’

20   second amended complaint (Dkt. No. 62). Having thoroughly considered the motion and the

21   relevant record, the Court hereby GRANTS the motion. Defendant CCC Information Services

22   Inc. shall answer or otherwise respond to the second amended complaint no later than August 20,

23   2019.

24           //

25           //

26           //


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
 1        DATED this 26th day of July 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 2
